Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an acoustic matching structure for acoustic transducer that has transducing element that acts on one of cavity end walls to generate acoustic oscillations in fluid in cavity, which cause pressure waves to propagate into surrounding acoustic medium. The independent Claims 1 and 11 identifies a uniquely distinct feature of “…at least one aperture placed in at least one of the end walls, wherein at least one aperture is located in an end wall within a distance less than r.sub.cavity/2 from the side wall and wherein the cavity height h.sub.cavity is defined as the average separation of the end walls; wherein r.sub.cavity and h.sub.cavity, satisfy the inequality: r.sub.cavity is greater than h.sub.cavity; …wherein an area of the one of the at least one aperture (Aaperture), and Acavity satisfy the inequality: Acavity / Aaperture is greater than 2.”  The closest prior art to Blakey et al. (EP 1875081B1) teaches a fluid pump comprising: one or more actuators; two end walls; a side wall; a cavity which, in use, contains fluid, the cavity having a substantially cylindrical shape bounded by the end walls and the side walls; at least two apertures through the cavity walls, at least one of which is a valved aperture; wherein the cavity radius, a, and height, h, satisfy the following inequalities ah>1.2. 
 The closest prior art to Blakey (US 8123502) teaches a two-cavity pump in which the cavities share a common end-wall. In this case a first cavity 21 is separated from a second cavity 22 by an actuator 23. The first cavity is defined by end-wall 12 and side-wall 14, with the other end-wall being one surface of actuator 23. The second cavity is defined by end-wall 13, side-wall 14, and the opposite surface of actuator 23. In this arrangement both cavities are driven simultaneously by the single actuator 23. FIG. 6B shows one possible displacement profile of the actuator 23. The positions of inlets and outlets have been omitted from FIGS. 6A and 6B for clarity. FIGS. 7A and 7B show different arrangements of valved and unvalved apertures leading into and out of cavities 21 and 22 for the two-cavity pump shown in FIGS. 6A and 6B. In FIG. 7A, two pump inlet apertures 15 are provided at 0.63 times the radius of cavity 22 away from the centre of the end wall 13 and are unvalved. Two pump outlet apertures 16 are provided at 0.63 times the radius of cavity 21 away from the centre of the end wall 12 and are unvalved. The cavities 21 and 22 are connected by a valved aperture 24 provided at the centre of the actuator 23. In FIG. 7B a valved pump inlet 15 is provided at the centre of end-wall 13, and a valved pump outlet 16 is provided at the centre of end-wall 12. The cavities 21 and 22 are connected by unvalved apertures 25 provided at 0.63 times the radius of cavities 21 and 22. The radius “a” of the cavity 11 is related to the resonant operating frequency f by the following equation: a. f= (ko/2* pi), where c is the speed of sound in the working fluid. See at least col. 5 lines 25-65. Blakey further teaches the cavity radius is greater than the height of cavity. See at least col. 3 lines 1 -5 and col. 6 lines 1-6.Regarding the equation: r.sub.cavity= (A.sub.cavity/.pi.).sup. 1/2, Blakey teaches on col. 6 lines 35-40, gives an equation where the volume of the cavity is calculated such that the radius (a) can be calculated as: (Volume / (pi *h)) sup. 1/2. The prior art fails to anticipate or render the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651